Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 
Allowable Subject Matter
Claims 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance for each of independent claims 18 and 20 is the specific combination of components, their operation and their arrangement with respect to one another in and through the claimed positions.
While various gantry and trestle assemblies teach some components and/or features of the foldable gantry as claimed by the applicant, none alone teach all of the features and limitations, and a reasonable combination cannot be arrived at without applying a significant amount of hindsight.
For at least these reasons claims 18-27 are now allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634